     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM JAMES WALLACE, II,                        No. 1:20-cv-00844-EPG (PC)
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                        RECOMMENDING THAT PLAINTIFF’S
13           v.                                         SECOND AMENDED COMPLAINT
                                                        PROCEED ON PLAINTIFF’S CLAIMS
14    J. WHITE, et al.,                                 AGAINST DEFENDANTS LOPEZ, WADE,
                                                        WHITE AND DOE FOR DELIBERATE
15                        Defendants.                   INDIFFERENCE TO UNCONSTITUTIONAL
                                                        CONDITIONS OF CONFINEMENT AND
16                                                      THAT ALL OTHER DEFENDANTS AND
                                                        CLAIMS BE DISMISSED
17
                                                        (ECF No. 16)
18
                                                        TWENTY-ONE DAY DEADLINE
19
                                                        ORDER DENYING PLAINTIFF’S MOTION
20                                                      FOR THE APPOINTMENT OF PRO BONO
                                                        COUNSEL
21
                                                        (ECF No. 16)
22
                                                        ORDER DIRECTING CLERK OF COURT TO
23                                                      APPOINT DISTRICT JUDGE
24
             Plaintiff William James Wallace, II (“Plaintiff”) is a state inmate proceeding pro se and in
25
      forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the
26
      Complaint commencing this action on June 15, 2020. (ECF No. 1). Now before the Court is
27
      Plaintiff’s second amended complaint, filed on October 26, 2020. (ECF No. 16). The second
28
                                                        1
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 2 of 11


 1    amended complaint brings claims concerning the housing conditions at his former institution of

 2    confinement, Wasco State Prison, and concerning the prison’s failure to comply with the

 3    Americans with Disabilities Act. Plaintiff’s complaint also requests the Court to appoint pro bono

 4    counsel.

 5           The Court has reviewed the complaint and finds that the following claims should proceed

 6    past the screening stage: Plaintiff’s Eighth Amendment claim for unconstitutional conditions of

 7    confinement against Defendants Lopez, Wade, White and Doe. The Court recommends

 8    dismissing all other claims and defendants. In addition, the Court denies Plaintiff’s motion for the

 9    appointment of pro bono counsel.

10           Plaintiff has twenty-one days from the date of service of these findings and

11    recommendations to file his objections to the findings and recommendations.

12    I.     PROCEDURAL BACKGROUND

13           This is the third complaint the Court has screened in this action. In its first screening

14    order, the Court found that Plaintiff’s original complaint, which brought claims under the

15    Americans with Disabilities Act, the Eighth Amendment, and the First Amendment, failed to

16    comply with Federal Rules of Civil Procedure 18 and 20 because it proceeded on unrelated claims

17    against different defendants. (ECF No. 9). The Court provided legal standards and granted

18    Plaintiff leave to amend. (Id.).

19           Plaintiff filed a first amended complaint on September 23, 2020. (ECF No. 12). It brought

20    substantially the same claims as in the original complaint. In its second screening order, the Court
21    again found Plaintiff’s complaint failed to comply with Rules 18 and 20, for the same reason as in

22    the first screening order. (ECF No. 13).

23           Plaintiff filed his second amended complaint on October 26, 2020, (ECF No. 16), which is

24    now before the Court for screening.

25    II.    SCREENING REQUIREMENT

26           The Court is required to screen complaints brought by inmates seeking relief against a
27    governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

28    Court must dismiss a complaint or portion thereof if the inmate has raised claims that are legally

                                                        2
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 3 of 11


 1    “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 2    monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 3    As Plaintiff is proceeding in forma pauperis, the Court may also screen the complaint under 28

 4    U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,

 5    the court shall dismiss the case at any time if the court determines that the action or appeal fails to

 6    state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

 7            A complaint is required to contain “a short and plain statement of the claim showing that

 8    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 9    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

10    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

11    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

12    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

13    Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

14    plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

15    required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

16    (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal

17    conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

18            Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

19    pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

20    pro se complaints should continue to be liberally construed after Iqbal).
21    III.    ALLEGATIONS IN THE COMPLAINT

22            Plaintiff’s second amended complaint alleges the following:

23            Plaintiff was incarcerated at Wasco State Prison, which is operated by Defendant

24    California Department of Corrections and Rehabilitation (“CDCR”). Defendants Lopez and Wade

25    are correctional officers employed at Wasco. Defendant White is the assistant superintendent at

26    Wasco. Defendant Doe is an unidentified CDCR employee.
27            Since March 2017, Plaintiff has had non-union of the medical malleolus with spastic

28    paralysis, which is a chronic condition sometimes called hammertoe. Plaintiff’s left foot flexes

                                                          3
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 4 of 11


 1    and his toes are curled into a claw. He always requires a wheelchair for mobility.

 2            Plaintiff arrived at Wasco on January 21, 2020. During his transfer, his medically

 3    necessary orthopedic shoes were lost. He is unable to use CDCR’s standard-issued shoes. Plaintiff

 4    has requested orthopedic shoes but CDCR has failed to provide them. Without those shoes,

 5    Plaintiff is unable to safely transfer from his wheelchair to a toilet, his bed, a chair, etc. In

 6    addition, it leaves him without shoes in an unsanitary environment.

 7            Plaintiff grieved his lack of the shoes. Defendants have delayed providing the shoes and

 8    state their intention to do so.

 9            Plaintiff’s housing unit, H2, contains 200 inmates, four showers, and only one ADA-

10    accessible shower. Overcrowding prevents Plaintiff from meeting his personal hygiene needs.

11    Plaintiff has also grieved over an insufficient number of toilets and a denial of access to

12    handicapped-accessible toilets. Defendants have taken no actions.

13            Unit H2 has inoperable plumbing. Toilets overflow, and the floors are constantly covered

14    in human waste. The waste causes imminent danger because it transfers to his wheelchair’s

15    wheels and then his hands and clothing.

16            Plaintiff reported this problem to Defendants Lopez, Wade and White. The dangers were

17    obvious, but no actions were taken to prevent further exposure. Plaintiff also grieved the

18    unsanitary environment to Defendant Doe, who took no actions to abate further exposure to

19    human waste.

20            Unit H2 also had inadequate ventilation. The intake registers were located near the
21    showers. The walls were covered in black mold, and the air was saturated with fumes of feces and

22    urine. This air was dispensed over the entire unit, both the sleeping area and the dining area.

23            Plaintiff notified Defendant Wade, who ordered maintenance to perform the necessary

24    cleaning of the intake registers. Maintenance reported they were unable to complete the task

25    because “the system is too dirty and attempting to clean it would release debris into the

26    environment.”
27            Plaintiff suffered from severe congestion, coughing, irritated eyes, and difficulty breathing

28    when lying down. Plaintiff sought medical attention for these symptoms. He was prescribed

                                                          4
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 5 of 11


 1    allergy medication, and medical staff confirmed it was caused by the inadequate ventilation in the

 2    unit.

 3            Plaintiff grieved the statement concerning maintenance’s decision that the ventilation was

 4    too dirty to clean. Defendant Doe failed to take the necessary steps to abate the risk of further

 5    exposure. Plaintiff notified Defendants that he was pursuing a complaint concerning the

 6    conditions of confinement and was transferred the following day. Plaintiff alleges that with

 7    discovery, he will find that Defendants knew of the unconstitutional conditions within Unit H2

 8    but were deliberately indifferent.

 9    IV.     ADDITIONAL ACTION

10            The second amended complaint references a separate ongoing action Defendant brought in

11    this district: Wallace v. CDCR, 1:20-cv-00905-NONE-JLT (PC). The Court takes judicial notice

12    of that case. Fed. R. Evid. 201; United States v. Wilson, 631 F.2d 118, 119 (9th Cir.1980)

13    (recognizing that under Federal Rule of Evidence 201, “a court may take judicial notice of its own

14    records in other cases”). In Wallace v. CDCR, Plaintiff’s action is proceeding on his claims

15    against the CDCR and individual defendants in their official capacities for violating the ADA, in

16    part due to the failure to provide Plaintiff with orthotics. Wallace, 1:20-cv-905, ECF Nos. 20, 22,

17    27.

18    V.      SECTION 1983

19            The Civil Rights Act under which this action was filed provides:

20                   Every person who, under color of any statute, ordinance, regulation,
                     custom, or usage, of any State or Territory or the District of
21                   Columbia, subjects, or causes to be subjected, any citizen of the
                     United States or other person within the jurisdiction thereof to the
22                   deprivation of any rights, privileges, or immunities secured by the
                     Constitution and laws, shall be liable to the party injured in an action
23                   at law, suit in equity, or other proper proceeding for redress....
      42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
24
      provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
25
      U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
26
      Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
27
      697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
28

                                                        5
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 6 of 11


 1    Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

 2             To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

 3    color of state law, and (2) the defendant deprived him of rights secured by the Constitution or

 4    federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh

 5    v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state

 6    law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

 7    does an affirmative act, participates in another's affirmative act, or omits to perform an act which

 8    he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler

 9    II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,

10    588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an

11    official sets in motion a ‘series of acts by others which the actor knows or reasonably should

12    know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183

13    (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

14    ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d

15    1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

16    2008).

17             Additionally, a plaintiff must demonstrate that each named defendant personally

18    participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

19    be an actual connection or link between the actions of the defendants and the deprivation alleged

20    to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658,
21    691, 695 (1978).

22             Supervisory personnel are generally not liable under § 1983 for the actions of their

23    employees under a theory of respondeat superior and, therefore, when a named defendant holds a

24    supervisory position, the causal link between him and the claimed constitutional violation must be

25    specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

26    1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief under
27    § 1983 based on a theory of supervisory liability, a plaintiff must allege some facts that would

28    support a claim that the supervisory defendants either personally participated in the alleged

                                                        6
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 7 of 11


 1    deprivation of constitutional rights; knew of the violations and failed to act to prevent them; or

 2    promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation of

 3    constitutional rights' and is ‘the moving force of the constitutional violation.” Hansen v. Black,

 4    885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,

 5    880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own

 6    culpable action or inaction in the training, supervision, or control of his subordinates,” “his

 7    acquiescence in the constitutional deprivations of which the complaint is made,” or “conduct that

 8    showed a reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles,

 9    946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

10    VI.     ANALYSIS OF PLAINTIFF’S CLAIMS

11            A.      Pleading Standards

12            A complaint must comply with the requirements of Federal Rules of Civil Procedure 18

13    and 20. Under these rules, a plaintiff may not proceed on a myriad of unrelated claims against

14    different defendants in a single action. Fed. R. Civ. P. 18(a), 20(a)(2).

15                 The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party asserting a
                   claim to relief as an original claim, counterclaim, cross-claim, or third party
16                 claim, may join, either as independent or as alternate claims, as many claims,
                   legal, equitable, or maritime, as the party has against an opposing party.’ Thus
17                 multiple claims against a single party are fine, but Claim A against Defendant
                   1 should not be joined with unrelated Claim B against Defendant 2. Unrelated
18                 claims against different defendants belong in different suits, not only to
19                 prevent the sort of morass [a multiple claim, multiple defendant] suit
                   produce[s], but also to ensure that prisoners pay the required filing fees-for the
20                 Prison Litigation Reform Act limits to 3 the number of frivolous suits or
                   appeals that any prisoner may file without prepayment of the required fees. 28
21                 U.S.C. § 1915(g).”
22    K’napp v. California Dept. of Corrections, 2013 WL 5817765, at *2 (E.D. Cal., Oct. 29, 2013),

23    aff’d sub nom. K’napp v. California Dept. of Corrections & Rehabilitation, 599 Fed. Appx. 791

24    (9th Cir. 2015) (alteration in original) (quoting George v. Smith, 507 F.3d 605, 607 (7th Cir.

25    2007). See also Fed. R. Civ. P. 20(a)(2) (“Persons . . . may be joined in one action as defendants

26    if: (A) any right to relief is asserted against them jointly, severally, or in the alternative with

27    respect to or arising out of the same transaction, occurrence, or series of transactions or

28    occurrences; and (B) any question of law or fact common to all defendants will arise in the

                                                          7
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 8 of 11


 1    action.”).

 2            Plaintiff brings two types of claims. The first type concerns unsanitary conditions, raw

 3    sewage, and mold. The second concerns whether Plaintiff has received reasonable

 4    accommodations under the Americans with Disabilities Act (“ADA”). These claims are not

 5    related and thus violate Federal Rules of Civil Procedure 18 and 20.

 6            This is the third time the Court has found Plaintiff failed to comply with Rules 18 and 20.

 7    The Court previously warned Plaintiff that continued failures to comply with Rules 18 and 20

 8    could lead to the Court severing claims:

 9                 The Court notes the above analysis is nearly identical to the analysis the Court
10                 provided with respect to Plaintiff’s first complaint. Plaintiff may not pursue
                   multiple unrelated actions in one lawsuit. If Plaintiff amends his
11                 complaint, he must choose on claim or related set of claims to pursue.
                   Other actions may be brought in separate lawsuits. If Plaintiff’s second
12                 amended complaint fails to comply with Rules 18 and 20, the Court may
                   choose to pick one claim and sever the remainder.
13
      (ECF No. 13 at 6) (emphasis in original).
14
              Because Plaintiff is pursuing a separate case concerning the Americans with Disabilities
15
      Act, see Wallace v. CDCR, 1:20-cv-00905-NONE-JLT (PC), the Court recommends dismissing
16
      Plaintiff’s ADA claim for failure to comply with Federal Rules of Civil Procedure 18 and 20
17
      without prejudice.
18
              B.      Conditions of Confinement Claims
19
                      1.      Legal Standards
20
              “It is undisputed that the treatment a prisoner receives in prison and the conditions under
21
      which [the prisoner] is confined are subject to scrutiny under the Eighth Amendment.” Helling v.
22
      McKinney, 509 U.S. 25, 31 (1993); see also Farmer v. Brennan, 511 U.S. 825, 832 (1994).
23
      Conditions of confinement may, consistent with the Constitution, be restrictive and harsh. See
24
      Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th
25
      Cir. 2006); Osolinski v. Kane, 92 F.3d 934, 937 (9th Cir. 1996); Jordan v. Gardner, 986 F.2d
26
      1521, 1531 (9th Cir. 1993) (en banc). Prison officials must, however, provide prisoners with
27
      “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,
28

                                                        8
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 9 of 11


 1    801 F.2d 1080, 1107 (9th Cir. 1986), abrogated in part on other grounds by Sandin v. Connor,

 2    515 U.S. 472 (1995); see also Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000); Hoptowit v.

 3    Ray, 682 F.2d 1237, 1246 (9th Cir. 1982); Wright v. Rushen, 642 F.2d 1129, 1132-33 (9th Cir.

 4    1981).

 5             Two requirements must be met to show an Eighth Amendment violation. Farmer, 511

 6    U.S. at 834. “First, the deprivation must be, objectively, sufficiently serious." Id. (internal

 7    quotation marks and citation omitted). Second, “prison officials must have a sufficiently culpable

 8    state of mind,” which for conditions of confinement claims, “is one of deliberate indifference.”

 9    Id. (internal quotation marks and citation omitted). Prison officials act with deliberate

10    indifference when they know of and disregard an excessive risk to inmate health or safety. Id. at

11    837. The circumstances, nature, and duration of the deprivations are critical in determining

12    whether the conditions complained of are grave enough to form the basis of a viable Eighth

13    Amendment claim. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2006). Mere negligence on the

14    part of a prison official is not sufficient to establish liability, but rather, the official's conduct must

15    have been wanton. Farmer, 511 U.S. at 835; Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.

16    1998).

17             “‘The occasional presence of a rodent is insufficient to establish the objective component

18    of an Eighth Amendment claim, which requires that a deprivation be sufficiently serious.’”

19    Jackson v. Walker, 2009 WL 1743639 at *8 (E.D. Cal. 2009) (quoting Tucker v. Rose, 955

20    F.Supp. 810, 816 (N.D.Ohio 1997). However, a “lack of sanitation that is severe or prolonged
21    can constitute an infliction of pain within the meaning of the Eighth Amendment.” Anderson v.

22    Cty. of Kern, 45 F.3d 1310, 1314 (9th Cir.), opinion amended on denial of reh'g, 75 F.3d 448 (9th

23    Cir. 1995). See also Taylor v. Riojas, 141 S.Ct. 52, 53-54 (2020) (finding no qualified immunity

24    to officers who housed inmate “in cells teeming with human waste” for six days).

25                    2.      Analysis of Plaintiff’s Claims

26             Here, Plaintiff alleges that there are insufficient toilets and poor plumbing in Unit H2, a
27    200-person dorm, leading to human feces on the floor, which subsequently gets on his hands and

28    clothes. Plaintiff also alleges there are too few showers, so he is unable to clean himself. Plaintiff

                                                          9
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 10 of 11


 1    further alleges inadequate ventilation in the unit leads to mold. These allegations are sufficiently

 2    serious at this screening stage to allege an Eighth Amendment violation.

 3           Plaintiff alleges he reported the problems to Defendants Lopez, Wade, White and Doe.

 4    However, the problems persisted and there were no actions to abate the plumbing despite the

 5    obvious presence of feces. Plaintiff further alleges that even though Defendant Wade ordered

 6    maintenance to work on the ventilation, none of the problems were fixed. For screening purposes,

 7    these allegations are sufficient to show deliberate indifference. As such, the Court will allow

 8    Plaintiff’s deliberate indifference claims to go forward.

 9    VII.   MOTION TO APPOINT COUNSEL

10           Plaintiff’s second amended complaint also includes a motion to appoint counsel. This is

11    Plaintiff’s second motion for the appointment of counsel, which the Court denied. (See ECF Nos.

12    10, 11). For the same reasons as before, the Court denies Plaintiff’s renewed motion to appoint

13    counsel without prejudice.

14    VIII. CONCLUSION, RECOMMENDATIONS AND ORDER

15           The Court has screened Plaintiff’s complaint and finds that it states cognizable claims

16    against Defendants Lopez, Wade, White and Doe for violating Plaintiff’s Eighth Amendment

17    rights with respect to the conditions of confinement at Wasco and that Plaintiff’s claims under the

18    ADA should be dismissed without prejudice for failure to comply with Federal Rules of Civil

19    Procedure 18 and 20.

20           Based on the foregoing, it is HEREBY RECOMMENDED that:
21           1.      This case proceed on Plaintiff’s claims against Defendants Lopez, Wade, White

22                   and Doe for violating Plaintiff’s Eighth Amendment rights by being deliberately

23                   indifferent to the unconstitutional conditions of confinement at Wasco; and

24           2.      All other Defendants and claims be dismissed without prejudice.

25           In addition, it is HEREBY ORDERED that:

26           A.      Plaintiff’s motion to appoint counsel (ECF No. 16) be DENIED; and
27           B.      The clerk of court is respectfully directed to appoint a district judge to this case.

28           These findings and recommendations will be submitted to the United States district judge

                                                       10
     Case 1:20-cv-00844-NONE-EPG Document 18 Filed 01/12/21 Page 11 of 11


 1    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

 2    (21) days after being served with these findings and recommendations, the parties may file

 3    written objections with the Court. The document should be captioned “Objections to Magistrate

 4    Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

 5    within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

 6    F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 7
      IT IS SO ORDERED.
 8

 9       Dated:     January 12, 2021                           /s/
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      11
